Citation Nr: 1501014	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable evaluation prior to May 22, 2014 and a rating in excess of 30 percent thereafter for bilateral hearing loss.

2. Entitlement to a compensable evaluation for residuals of a left wrist fracture with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1969 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was brought before the Board in January 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting treatment records and providing the Veteran with VA examinations.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. At worst, prior to May 22, 2014, the Veteran's bilateral hearing loss is productive of no more than Level I right ear hearing acuity and Level VI left ear hearing acuity.

2. At worst, as of May 22, 2014, the Veteran's bilateral hearing loss is productive of no more than Level V right ear hearing acuity and Level VIII left ear hearing acuity.

3. The left wrist disability does not limit dorsiflexion to less than 15 degrees or limit palmar flexion in line with forearm.  Furthermore, the left wrist disability has not resulted in ankylosis.  However, the Veteran does have arthritis of the left wrist with painful motion.





CONCLUSIONS OF LAW

1. Prior to May 22, 2014, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

2. Since May 22, 2014, the criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

3. The criteria for a 10 percent evaluation, but no greater, for residuals of a left wrist fracture with traumatic arthritis have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5215 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a September 2009 letter sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records and post-service treatment records are associated with claims file.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was provided VA examinations in October 2009, April 2014, and May 2014.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 I(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  These examinations are adequate for rating purposes; they include a review of the Veteran's pertinent medical history, clinical examinations of the Veteran, and provide a discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Increased Rating

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

A. Hearing Loss

The Veteran's service-connected bilateral hearing loss is evaluated as noncompensable prior to May 22, 2014 and 30 percent disabling thereafter under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2014).  In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014). Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2014).

Turning to the record, at the October 2009 VA examination, pure tone thresholds, in decibels, were as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
15
50
60
60
46
Left
20
70
80
105
69

Speech recognition was 96 percent in the right ear and 94 percent in the left ear.  Entering the average pure tone thresholds and speech recognition score into Table VI reveals the numeric designation of hearing impairment is I for the right ear and II for the left ear.  38 C.F.R. § 4.85.  However, in regards to the left ear, Table VIA should be consulted as pure tone thresholds are 20 dB at 1000 Hz and 70 dB at 2000 Hz.  38 C.F.R. § 4.86.  Table VIA reveals the numeric designation for hearing impairment is V, which is elevated to the next higher Roman numeral of VI.  Id.  Entering the category designations for each ear into Table VII results in a noncompensable evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

A May 2014 VA audiological examination recorded pure tone thresholds, in decibels, as follows:


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
70
75
60
56
Left
15
85
105
105
78

Speech recognition was 88 percent in the right ear and 60 percent in the left ear.  Entering the average pure tone thresholds and speech recognition score into Table VI reveals the numeric designation of hearing impairment is II for the right ear and VII for the left ear.  38 C.F.R. § 4.85.  However, in regards to the both ears, Table VIA should be consulted as the pure tone thresholds are 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  38 C.F.R. § 4.86.  Table VIA reveals the numeric designation for hearing impairment is IV for the right ear and VII for the left ear, which are elevated to the next higher Roman numerals of V and VIII, respectively.  Id.  Entering the category designations for each ear into Table VII results in a 30 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

The Board acknowledges the claims file contains VA treatment records such as those in July 2009 and August 2012.  The July 2009 treatment note reports speech recognition scores of right ear 96 percent and left ear 76 percent while an August 2012 treatment note reports speech recognition scores of right ear 92 percent and left ear 44 percent.  However, these treatment notes do not include pure tone threshold measurement.  Nevertheless, even if the Board uses the pure tone threshold measurements that are nearest in time to those speech recognition scores, evaluations in excess of the ones discussed above would not result.  Both the July 2009 and August 2012 speech recognition scores when entered into Table VI with the pure tone threshold measurements from October 2009 result in numeric designations of hearing impairment that when entered into Table VII result in noncompensable evaluations.  38 C.F.R. § 4.85.  

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  38 C.F.R. § 3.159(a)(2) (2014); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).   Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for pure tone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
Prior to May 2014, there is no audiometric testing of record that would indicate a compensable evaluation for bilateral hearing loss is warranted.  The October 22, 2009 VA audiological examination revealed the Veteran's bilateral hearing loss was productive of Level I right ear hearing acuity and Level VI left ear hearing acuity.  Such hearing acuity levels do not warrant a compensable evaluation.  38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100.  The Board also considered the July 2009 and August 2012 speech recognition scores with pure tone threshold measurements from October 2009; however, the resulting evaluations were also noncompensable.  Id.

Complete audiological examination results were not reported again until May 22, 2014.  The May 2014 VA audiological examination revealed the Veteran's bilateral hearing loss is productive of Level V right ear hearing acuity and Level VIII left ear hearing acuity.  This examination forms the basis of the Veteran's current 30 percent evaluation.  There is no audiometric testing of record at any point during the appeal period that would indicate an evaluation in excess of 30 percent for bilateral hearing loss is warranted.  As such, a rating in excess of 30 percent from May 22, 2014 is not warranted.  38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100. 

Accordingly, the claim for a compensable evaluation, for bilateral hearing loss, prior to May 22, 2014 and 30 percent thereafter is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  As noted above, ratings for hearing loss are determined by a mechanical application of the audiometric findings to the rating provisions and the Board is constrained by the applicable laws and regulations.  See Lendenmann, 3 Vet. App. at 349.

B. Wrist

The Veteran's left wrist disability is rated as noncompensabe under 38 C.F.R. § 4.71a, Diagnostic Code 5215, which evaluates impairment from limitation of motion of the wrist.

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

Pursuant to Diagnostic Code 5215, a 10 percent evaluation is warranted for both the minor and major arm when dorsiflexion is less than 15 degrees or palmar flexion is limited in line with forearm. 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2014).

Turning to the record, an October 2009 VA examination report reveals no left wrist deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusions, symptoms of inflammation, or flare-ups of joint disease.  Pain was reported.  The Veteran noted he is left hand dominant.  Range of motion was reported as dorsiflexion of 60 degrees, palmar flexion of 70 degrees, radial deviation of 20 degrees, and ulnar deviation of 45 degrees.  There was no objective evidence of pain with active motion, no additional limitation with repetitive motion, no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  The VA examiner noted that the Veteran's left wrist disability has a significant effect on his occupation duties through decreased manual dexterity, problems with lifting and carrying, and pain.  

The evidence includes treatment records from the 6th Medical Group.  A February 2009 treatment record notes pain in the left wrist.  A February 2010 treatment record reveals the Veteran's wrist showed abnormalities that were tender to palpation with no erythema, swelling, or decrease flexion or extension.  A May 2011 treatment record indicates his left wrist was hurting more than usual; pain was report as a three out of ten.  However, at this time there was no swelling or redness. 

A September 2010 VA audiology treatment note includes a report by the Veteran of wrist pain that was a two out of ten.  

The Veteran was again provided a VA examination in April 2014.  The April 2014 VA examination report noted the Veteran was left hand dominate.  Range of motion was reported as dorsiflexion of 40 degrees, with objective evidence of painful motion at 35 degrees; palmar flexion of 60 degrees, with objective evidence of painful motion at 55 degrees; radial deviation of 20 degrees without pain; and ulnar deviation of 40 degrees without pain.  There was no additional limitation of range of motion following repetitive-use testing.  Contributing factors to functional loss and/or functional impairment were noted as less movement than normal, pain on movement, and swelling.  At the time of the examination the Veteran had localized tenderness or pain on palpation of the joints or soft tissue of the left wrist.  The VA examiner took note of the fact that the Veteran had wrist surgery but indicated no residual signs or symptoms have resulted.  No ankylosis of the wrist was observed.  The Veteran's wrist condition was shown to impact his ability to work thorough moderate pain while both lifting objects and driving.    The VA examiner did state that an opinion in regards to pain, weakness, fatigability, or incoordination during flare-ups would be speculation as the Veteran was not suffering from a flare-up at the time of examination.  

Based on a review of the evidence, the Board concludes that a compensable rating is not warranted at any time during the appeal period.  The only rating available under Diagnostic Code 5215 that of 10 percent requires that dorsiflexion is less than 15 degrees or that palmar flexion is limited in line with forearm.  At worst, the Veteran's dorsiflexion, considering objective evidence of painful motion, was shown to be limited to 35 degrees, during this appeal.  His treatment records do not show that he had limitation less than 15 degrees.  As for palmar flexion, normal range of motion is 80 degrees.  See 38 C.F.R. § 4.71a, Plate I.  At worst, the Veteran's palmar flexion, considering objective evidence of painful motion, was shown to be limited to 55 degrees, during this appeal.  However, such limitation does not indicate that palmar flexion was limited in line with forearm. Accordingly, a compensable rating based on limitation of motion is not warranted.

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The evidence reflects pain.  The VA examinations reports all reflect that the Veteran's pain on use and the functional loss it resulted in were taken into account.

The Board has also considered whether the Veteran may be entitled to a compensable rating under other applicable diagnostic codes. The only other diagnostic code used to rate the wrist is Diagnostic Code 5214, which evaluates ankylosis.  The April 2014 VA examiner specifically found that the Veteran does not have ankylosis.  As the VA examinations and treatment records do not show ankylosis, the Board finds that Diagnostic Code 5214 is not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).

Additionally, the April 2014 VA examination report notes the Veteran as having scars related to treatment of his left wrist disability.  However, the scars are described as not being painful or unstable, or totaling an area greater than 39 square centimeters.  As such, a compensable rating for scars is not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, or 7805. 

Finally, Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  38 C.F.R. § 4.45 (2014). 

In this case imaging studies were conducted in April 2014.  The findings include the statement "the radiocarpal articulation demonstrates mild degenerative change."  Furthermore, the April 2014 VA examiner, who took note of the April 2014 imaging studies, diagnosed left distal radial fracture and nonunion left ulnar styloid process fracture with mild degenerative joint disease.  It is not clear from the record whether the imaging studies were X-rays but the Veteran will be afforded the benefit of the doubt.  As already noted a compensable rating is not warranted for the Veteran's wrist based on limitation of motion.  As such, a 10 percent rating, but no greater, for arthritis of the left wrist is warranted pursuant to 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

II. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss and residuals of a left wrist fracture with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the rating criteria provides for evaluations based on objective measurements of the Veteran's hearing loss.  In regards to residuals of a left wrist, the rating criteria provide for evaluations based on the Veteran's limitation of motion and if he does not have compensable limitation of motion, the rating criteria provides for an evaluation on the presences of arthritis.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence of record does not show that the Veteran's bilateral hearing loss or residuals of a left wrist fracture markedly interfered with employment such that a remand or referral of a claim for TDIU is appropriate.  Specifically, the May 2014 VA examiner noted the Veteran's hearing loss has no effect on his occupation.  In regards to residuals of a left wrist fracture, both the October 2009 and April 2014 VA examiners indicated the Veteran's disability affected his work through decreased manual dexterity and pain lifting objects, carrying objects, and driving.  However, these effects do not seem to markedly interfere with the Veteran's employment such that he cannot follow a substantially gainful occupation.  38 C.F.R. § 4.16; see Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable evaluation, prior to May 22, 2014, for bilateral hearing loss is denied.

An evaluation in excess of 30 percent, from May 22, 2014, for bilateral hearing loss is denied.  

A rating of 10 percent, but no greater, for residuals of a left wrist fracture with traumatic arthritis is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


